Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 8/4/21 and preliminary amendment filed 2/5/22. 

Drawings
1.	The drawings filed on 8/4/21 are acceptable.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/4/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
 
Reason for Allowance
3.	1-20 are canceled.  Claims 21-40 are allowed.  Independent claims 21, 30, 36 and dependent claims 22-29, 31-35 and 37-40 are allowable because of the following reason:   
Applicants' independent claims recite limitations that clearly and distinctly distinguish from the teachings of the prior art. Although Crusson teaches a collaboration platform, Fields teaches providing dynamic content into an electronic document, and Greg teaches controlling access to computer resources, the prior art fails to particularly teach or suggest the combination and sequence of steps of independent claim 21, and 
Since Crusson, US PGPub. No.: 20170289073, (the closest prior art), Fields, US PGPub. No.: 20120310775, Greg, US PGPub. No.: 20020002688 and the remaining cited art (noted below in conclusion) taken alone or in combination fails to particularly teach or suggest the combination or sequence of steps of independent claim 21 and similarly recited in independent claims 30 and 36, then independent claim 21, 30, 36 and their respective dependent claims 22-29, 31-35 and 37-40 are allowable.  

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, i.e. Yu, US PGPub. No.: 20180013758, para. 9.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARDS whose telephone number is (571)270-71767176.  The examiner can normally be reached on Mon-Thurs 7:00 am-5:30 pm.

7.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.